

117 S493 IS: To amend the Internal Revenue Code of 1986 to provide for the issuance of exempt facility bonds for zero-emission vehicle infrastructure.
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 493IN THE SENATE OF THE UNITED STATESMarch 1, 2021Ms. Cortez Masto (for herself, Ms. Smith, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for the issuance of exempt facility bonds for zero-emission vehicle infrastructure.1.Exempt facility bonds for
 zero-emission vehicle infrastructure(a)In generalSection 142 of the Internal Revenue Code of 1986 is amended—(1)in subsection (a)—(A)in paragraph (14), by striking or at the end;(B)in paragraph (15), by striking the period at the end and inserting , or; and(C)by adding at the end the following new paragraph:(16)zero-emission vehicle infrastructure.; and(2)by adding at the end the following new subsection:(n)Zero-Emission vehicle infrastructure(1)In generalFor purposes of subsection (a)(16), the term zero-emission vehicle infrastructure means any property (not including a building and its structural components) if such property is—(A)made available for use by members of the general public, and(B)used to charge or fuel zero-emissions vehicles, but only if the property is located at the point where the vehicles are charged or fueled.(2)Inclusion of utility service connectionsThe term zero-emission vehicle infrastructure shall include any utility service connections, utility panel upgrades, or contributions in aid of construction (as described in section 118) which are required for the charging or fueling of zero-emissions vehicles.(3)Zero-emissions vehicle(A)In generalThe term zero-emissions vehicle means—(i)a zero-emission vehicle as defined in section 88.102–94 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this subsection), or(ii)a vehicle that, under any possible operational modes and conditions, produces zero exhaust emissions of—(I)any criteria pollutant for which there are national ambient air quality standards under section 109 of the Clean Air Act (42 U.S.C. 7409) or precursor pollutant, or (II)any greenhouse gas.(B)Greenhouse gasFor purposes of this paragraph, the term greenhouse gas means any of the following:(i)Carbon dioxide.(ii)Methane.(iii)Nitrous oxide.(iv)Hydrofluorocarbons.(v)Perfluorocarbons.(vi)Sulfur hexafluoride.(4)Zero-emissions vehicle infrastructure located within other facilities or projectsFor purposes of subsection (a), any zero-emission vehicle infrastructure located within—(A)a facility or project described in subsection (a), or(B)an area adjacent to a facility or project described in subsection (a) that primarily serves vehicles traveling to or from such facility or project,shall be treated as described in the paragraph in which
 such facility or project is described..(b)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2021.